Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
BOSTON DIVISION

JAMES P. RYAN,
Plaintiff,

Vs.

ALZAIM, WALL, DESOUSA, HICKOX,
COPELAND, SEA N SAND MOTEL
CONDOMINIUM BOARD MANAGERS, (GARY)
KELLER WILLIAMS REALTY INTERNATIONAL,
TROY WALL ASSOCIATES

Defendant.

Civil Action No.

 

ee ee i et ee et

Complaint

1. Plaintiff, James P. Ryan, brings this action to enjoin and seek damages for defendant’s fraudulent

scheme to obtain funds from James P. Ryan and others. Over a period of numerous years,
defendants repeatedly carried out this scheme by:

Claiming an emergency dire situation to impose a Special Assessment on 162-168 Capt. Chase
Road, Dennis Port, MA. 02639.

Creating documents that stated that the Sea N Sand Condominiums needed to be razed or funded
with $600,000 to $700,000 worth of repairs.

Enforcing a Special Assessment to fund extensive renovation plans.

Securing monies from all condominium owners without applying proportional calculations as
required.

Misleading condominium owners, Division of Professional Licensure, and the Orleans District
Attorney’s Office on the authenticity of their “Structural Engineer’s Report” on February 26, 2014,
Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 2 of 11

Docket #1326-001541, despite an “admission to sufficient facts” by John DeSousa, who received
probation and a fine.

f. Requesting Defendant Alzaim not to sue any of the parties for the false use of his professional
stamp while he purportedly “never stepped foot” on the said Dennis Port property.

g. Directing (through legal counsel Atty. Wall of Troy Wall Associates) Association President Father
Copeland not to turn over any financial records, annual tax returns, annual audit, or documents,
duly stated in the By-Laws of the Sea N Sand Motel Condominium Association, over the course of
several years while said plaintiff was disputing this matter.

h. Not notifying past and current unit owners that said falsified documents were used at any time, thus

negating any “fiduciary responsibility” that said legal counsel and the Board of Managers are
entrusted with at any given time.

Parties
James P. Ryan, a family man and former long-time owner of Unit 23 at Sea N Sand for almost 20

years with the hope of his daughters adding another generation of family vacations, with a usual place

of business at 1268 Broadway, Unit C, #247, Saugus, MA. 01906.

Aboud Alzaim, with a usual place of business at 475 School St., Marshfield, MA. 02050, is a
Massachusetts Licensed Engineer, President-AJA Engineering and an accomplished design /

construction executive with over 35 years of experience.

Brian Wall, is a Massachusetts Licensed Attorney, with a usual place of business at 90 Route 6A,
Sandwich, MA. 02562. Atty. Wall is a Lawyer in a General Practice and direct legal counsel to the Sea

N Sand Motel Condominium Association.

John DeSousa, with a usual place of business at 4 Court St., Suite 101, Taunton, MA. 02780 is a

Massachusetts Licensed Civil Engineer and CEO of Sea Coast Consulting, LLC.
Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 3 of 11

Brian Hickox, with a usual place of Business at 254 East Central St., Franklin, MA. 02038, is a long
time Massachusetts Licensed Real Estate Broker for Keller Williams Realty Premier Properties,

procuring real estate transactions.

Father Leonard Copeland, with a usual place of business at 61 Mt. Pleasant Ave., Roxbury, MA,
02119 is a long time Carmelite Friar and the long time President / Treasurer of Sea N Sand Motel

Condominium Association.

Sea N Sand Condominium Association Board of Managers, with a usual place of business at P.O.
Box 35883, Brighton, MA. 02135. The Board of Managers has a fiduciary responsibility to its

condominium unit owners.

Gary Keller, Keller Williams Realty International is an American Technology and International Real

Estate Franchise with Headquarters at 1221 So-Mopac Expressway, Austin, Texas, 78746

Troy Wall Associates, with a usual place of business at 90 Route 6A, Sandwich, MA. 02562. Troy

Wall Associates is a General Practice Law Firm.
10.

11.

12.

13.

14,

Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 4 of 11

THE DEFENDANT’S SCHEME

 

In the late spring of 2012, the defendants engaged in the creation and distribution of documents
purported to be a Structural Engineer’s Report outlining the dire conditions of the Sea N Sand
Condominiums.

To fund emergency repairs or demolish the two structurcs an Emergency Special Asscssment was
created for hundreds of thousands of dollars.

At least five long time elderly owners sold at “fire sale” prices, thus drawing down the fair market
values of many similar condominium units in the Dennis Port area.

Commencing in or about 2012, the defendants, acting singly or in concert with each other and / or with
one or more whose identities are as yet unknown, engaged in a scheme to obtain funds from plaintiff
and others, through false pretenses.

Based on plaintiff's investigation, the defendant’s scheme was carried out as follows:

a) In or about May, 2012, Atty. Brian Wall of Troy Wall Associates notified owners
of the By-Law sanctioned Emergency Repair Special Assessment Provision of the
Condominium By-Laws

b) Sea N Sand’s Board of Managers began notifying owners of monies due. Keller
Williams Realty Premier Properties Broker Brian Hickox created a “sell and buy
back” program and Atty. Brian Wall presented the program including a “secret
Boston Private Investor” at Dennis Port Public Library.

c) Sea N Sand owners were pitched with option, by the defendants, of a first right of
refusal to buy their condominiums back after the new two story building was to be
constructed.

d) Further attempts to move the project forward were thwarted when plaintiff Ryan
became a whistleblower by reporting the said actions to investigator Matthew
Runge at the Division of Professional Licensure of the Commonwealth of
Massachusetts.

e) Defendants Troy Wall Associates and Father Leonard Copeland subsequently
targeted said plaintiff Ryan with such actions as misrepresenting financial
transactions to a Federally-Chartered Citizens Bank, to Father Copeland ordering
Mr. Ryan’s federally-wired Cable Television service to be cut which led Father

Copeland to be found Guilty in Lynn (MA) District Court on 12/5/2014, Docket
#1413S8C002404.
15.

16.

17.

18.

Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 5 of11

f) Defendant Brian Hickox continues to inform his Franchisor Keller Williams
Realty International and its Regional Executives that he was not a participant in
said scheme nor part of any “sell and buy back” program.

g) Defendant Gary Keller and other Keller William Realty International Regional
Executives refuse to admonish Franchise Representative Hickox for creating

credibility and expertise in the publicly-presented “sell and buy back” program
backed by a “secret Boston Private Investor.”

COUNT I
FRAUD AND DECEIT (ALL DEFENDANTS)
The defendants engaged in this fraudulent scheme knowingly and intentionally, and for the purpose of

financial gain.

As a consequence of the defendant’s fraudulent and deceitful conduct, James P. Ryan has been

deprived of over $50,000, and defendants have been, and may continue to be, unjustly enriched.

COUNT II (ALL DEFENDANTS)
18 U.S.C. §1341 — Fraud & Swindles
18 U.S.C. §1017 — Fraudulent Seal Use

In or about August 2017, the Plaintiff, James P. Ryan learned just days prior to the closing of his
Condominium, Unit #23, that the defendants had never replaced the Counterfeit, forged documents,
(aka Structural Engineer's Report) with an authentic Structural Engineer’s Report to justify the monies
collected.

As a consequence of the breach by the defendants, Mr. Ryan closed on the Unit under duress and
Atty. Wall and Father Leonard Copeland offered Mr. Ryan an NDA with $4,500 not to sue any of the

parties. Mr. Ryan refused to sign such a document.
Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 6 of 11

RELIEF SOUGHT
WHEREFORE, Plaintiff prays that this court will ORDER defendants to collectively pay plaintiff

the full total value of his losses suffered as a result of the above listed fraudulent conduct. Also, plaintiff

request this Court orders he be reimbursed all attorney fees incurred in bringing this complaint to court.

—*
Respectfully submitted ant, day of. r by , 2020.
X p<
1

James p( — yt

Pro Se Lit )

CERTIFICATE OF SERVICE

I, James P. Ryan, do hereby certify that I have properly served a full and complete copy of
the forgoing complaint upon each of the defendants at their respective addresses listed above under parties,
by United States Postal Service, (certified mail) with the proper postage affixed. Confirmation of their

receipt of said complaint, shall be filed with the Clerk of this Court at a later date.

Date: a|e8}e22

y

 

XK. Ke
ad
Pro Se | (Rev. 12/16) Complaint for a Civil Case

B.

Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 7 of 11

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifinown). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name Aboud Alzaim

Job or Title (if mown) AJA Engineering

Street Address 475 School Street #7 }

City and County Marshfield Plymevt Cane
State and Zip Code MA 02050 : ’
Telephone Number Dt -$36- $62 7

E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

 

 

Name Brian Wali

Job or Title (if known) Law Office of Troy Wall Associates

Street Address 90 Route 6A

City and County Sandwich , BARNS Ta 6ze County,
State and Zip Code MA 02562
Telephone Number f0F-EFF - TT

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

 

Name John DeSousa

Job or Title (if known) Sea Coast Consulting LLC

Street Address 4 Court Street, Suite 101

City and County Taunton VORP. Caetu
State and Zip Code MA 02562

Telephone Number P20 - SY S75

E-mail Address (if known)

Defendant No. 4

 

 

 

 

 

 

Name Gary Keller

Job or Title (if known) Keller Williams Realty International

Street Address 1221 So-Mopac Expressway

City and County Austin TRAUIS Covertu
State and Zip Code TX. 78746 a , /

Telephone Number

 

5/2- 939 -S72Fs

Page 2 of 5
is

Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 8 of 11

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

6,

Defendant No. c

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. Lb

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No

Name

Job or Title (ifknown)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

BRIAN Hick ox

keller williams Reopen py  Ppaieer
25Y Easy Contaau SZ.

EPA Ly , PR FeZié Geaty
MASS 02°38

KOs -_S2F-jcop

Father Leonpno Cope ign

CARme/ "Je FRIAR.
C/ Mar. Puasgny Sz.
Rov aytsy  Cffharte
inh. O2z/) P

612° YYZ - LY/)

uxt
|

 

SEA N SAW D mERL (aubemuywnr
Bsane of pynitGEaAs ge Z Cpelaao
/bo fosreje Sz.
BuéhTos. , md, GLhex Cawtty,
Lunt 02/35" /
G a7 ~ 7E7 ° SSE

 

Th\Vy WALZ, A sSo tha Tuc
CAw Ely

 

 

90 MA-6A
SANDiic¢}H  _kaens age (ately
MA. 902562

 

5OP- FFE -750a

 

Page 2 of 5
Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 9 of 11

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

E-mail Address (if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

18 U.S.C. 1341 - Fraud and Swindles
18 U.S.C. 1017 - Fraudulent Seal Use

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) James P. Ryan , iS a citizen of the

 

State of (name) Massachusetts

 

b. If the plaintiff is a corporation
The plaintiff, (name) , iS incorporated
under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

Page 3 of §
Case 1:20-cv-11424-ADB Document1 Filed 07/28/20 Page 10 of 11

Pro Se I (Rev. 12/16) Complaint for a Civil Case

The defendant, (name) , is a citizen of
the State of (name) . Or is acitizen of

(foreign nation)

 

 

 

 

b. If the defendant is a corporation
The defendant, (name) Sea N Sand Motel & Condominium __, is incorporated under
the laws of the State of (name) | Massachusetts , and has its

 

principal place of business in the State of (zame) Boston Massachusetts

 

Or is incorporated under the laws of (foreign nation) United States ;

 

and has its principal place of business in ame) Boston Massachusetts

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Fraud and Swindle of value of monies in excess of $50,000 collected through counterfeit "Structural Engineer's
Report.

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 1:20-cv-11424-ADB Document 1 Filed 07/28/20 Page 11 of 11

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

\
Date ofsigning: =“ | LO \1o7D
Signature of Plaintiff Oe We,

Printed Name of Plaintiff Ja nip P, Ryan

 

For Attorneys

Date of signing:

Signature of Attorney

Printed Name of Attorney

 

 

Bar Number

 

 

Name of Law Firm

 

Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 5 of 5
